Citation Nr: 1022173	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-26 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss and, if so, whether service connection is 
warranted.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an initial rating higher than 10 percent 
for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to September 
1969.  He previously had active duty for training from March 
1967 to July 1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2008, May 2008, and March 2009 by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issues of: 1) service connection for hearing loss and 2) 
service connection for sleep apnea are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied the 
Veteran's claim of service connection for hearing loss, on 
the basis that there was no record of any treatment for 
hearing loss in the service treatment records (STRs), the 
audiogram dated in August 1969 showed hearing well within 
normal limits, and the Veteran did not provide any 
information regarding his military and civilian noise 
exposure or the current status of his claimed hearing loss.  
The RO further reasoned that there was no medical evidence 
showing that the Veteran had a hearing loss.

2.  In an August 2006 rating decision, the RO denied the 
Veteran's claim of service connection for tinnitus, on the 
basis that there was no record of any treatment for tinnitus 
in the STRs, the audiogram dated in August 1969 showed 
hearing well within normal limits, and the Veteran did not 
provide any information regarding the onset of his tinnitus 
or his military and civilian noise exposure.  The RO further 
reasoned that there was no medical evidence showing that the 
Veteran had tinnitus.    

3.  Because the Veteran withdrew his appeal with respect to 
the denial of his claims for hearing loss and tinnitus in 
October 2007, the RO's August 2006 rating decision is final.  

4.  Evidence received subsequent to the August 2006 rating 
decision relates to an unestablished fact necessary to 
substantiate the claims.

5.  A preponderance of the evidence is against a finding that 
tinnitus is due to any incident or event which arose during 
active military service, to include any acoustic trauma 
sustained therein, or that tinnitus as an organic disease of 
the nervous system was manifested to a compensable degree 
within one year after separation from active service.  

6.  Resolving reasonable doubt in the Veteran's favor, the 
Board finds that the disability picture associated with his 
service-connected PTSD more closely approximates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks such that a 30 percent schedular rating 
under Diagnostic Code (DC) 9411 is warranted for the entire 
claim/appeal period.   


CONCLUSIONS OF LAW

1.  The August 2006 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.204, 
20.1103 (2009).  

2.  New and material evidence has been presented, and the 
claim of entitlement to service connection of hearing loss is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2009).  

3.  New and material evidence has been presented, and the 
claim of entitlement to service connection of tinnitus is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2009).  

4.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A (West 2002); 
38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

5.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for an initial evaluation of 30 percent for the 
Veteran's service-connected PTSD have been approximated for 
the entire claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.126, 4.130, DC 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

As a preliminary matter, the Board notes that the Veteran's 
current claims involving bilateral hearing loss and tinnitus 
are based upon the same factual bases as his previous claims, 
which were denied in the August 2006 rating decision that 
became final.  As such, it is appropriate for the Board to 
consider both of these claims as requests to reopen the 
previously denied claims.  Boggs v. Peake, 520 F.3d. 1330 
(Fed. Cir. 2008).

A review of the record reveals that the RO determined that 
new and material evidence sufficient to reopen the claims had 
been presented and reopened the Veteran's claims on such 
basis.  However, in Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that 
the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes 
a legal duty for the Board to consider the issue of new and 
material evidence regardless of the RO's determination as to 
that issue.  The Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find. 

In the present case, the Veteran's requests to reopen his 
previously disallowed claims were filed in December 2007.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision- 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009). 

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The evidence is presumed credible for the purposes 
of reopening a claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).

Bilateral Hearing Loss

The Veteran initially filed a claim for hearing problems in 
June 2006, and the RO denied service connection for hearing 
loss in the August 2006 rating decision.  The RO explained 
that there was no record of any treatment for hearing loss in 
the service treatment records (STRs), the audiogram dated in 
August 1969 showed hearing well within normal limits, and the 
Veteran did not provide any information regarding his 
military and civilian noise exposure or the current status of 
his claimed hearing loss.  The RO further reasoned that there 
was no medical evidence showing that the Veteran had a 
hearing loss.  The pertinent evidence of record at the time 
of the August 2006 rating decision included the Veteran's 
STRs, his DD Form 214, and his claim, the VA Form 21-526.  
The Veteran received notification of the rating decision and 
his appellate rights in September 2006 and subsequently 
perfected his appeal.  However, he later withdrew his appeal 
in October 2007.  Thus, the August 2006 rating decision is 
final.  

The pertinent evidence associated with the claims folder 
since the August 2006 denial of the Veteran's claim consists 
of a November 2007 letter from a private otolaryngology 
clinic, the April 2008 VA audiological examination report, VA 
treatment records dated from September 2007 to June 2008, and 
additional written statements submitted by the Veteran and/or 
his attorney.    

After careful review of the evidence received since the 
August 2006 rating decision, the Board finds that it 
qualifies as new and material evidence and is, therefore, 
sufficient to reopen the claim.  

In particular, the Board notes that the April 2008 VA 
audiological examination report shows that the Veteran 
demonstrates a bilateral hearing impairment as defined by 
38 C.F.R. § 3.385.  Indeed, at the examination, the Veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
65
55
LEFT
20
25
60
65
65

Speech audiometry revealed speech recognition ability of 76 
percent in the both ears.  Because the evidence considered by 
VA at the time of the August 2006 rating decision did not 
show that the Veteran was diagnosed with hearing loss, this 
evidence relates to a previously unestablished fact necessary 
to substantiate the Veteran's claim.  
     
Thus, in summary, the evidence associated with the claims 
folder since the August 2006 denial may be considered new 
because it was not before VA at the time of that decision.  
In addition, the evidence discussed above is also material 
because it does relate to a previously unestablished fact 
necessary to substantiate the Veteran's claim.  Specifically, 
this evidence shows that the Veteran has a current hearing 
disability.  Accordingly, because the Board has determined 
that new and material evidence has been presented, the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened.  However, as will be 
explained below, additional development is needed before the 
Board may proceed to adjudicate the merits of the claim.     

Tinnitus

The Veteran initially filed a claim for ringing in the ears 
(i.e., tinnitus) in June 2006, and the RO denied the claim in 
the August 2006 rating decision.  The RO explained that there 
was no record of any treatment for tinnitus in the STRs, the 
audiogram dated in August 1969 showed hearing well within 
normal limits, and the Veteran did not provide any 
information regarding the onset of his tinnitus or his 
military and civilian noise exposure.  The RO further 
reasoned that there was no medical evidence showing that the 
Veteran had tinnitus.  The pertinent evidence of record at 
the time of the August 2006 rating decision included the 
Veteran's STRs, his DD Form 214, and his claim, the VA Form 
21-526.  The Veteran received notification of the rating 
decision and his appellate rights in September 2006 and 
subsequently perfected his appeal.  However, he later 
withdrew his appeal in October 2007.  Thus, the August 2006 
rating decision is final.  

The pertinent evidence associated with the claims folder 
since the August 2006 denial of the Veteran's claim consists 
of a November 2007 letter from a private otolaryngology 
clinic, the April 2008 VA audiological examination report, VA 
treatment records dated from September 2007 to June 2008, and 
additional written statements submitted by the Veteran and/or 
his attorney.    

The Board finds that it qualifies as new and material 
evidence and is, therefore, sufficient to reopen the claim.  
In particular, the Board notes the Veteran reported at the 
April 2008 VA audiological examination that his "ears ring 
constantly."  The Veteran is competent to report his 
experience of tinnitus.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Further, his statements are presumed credible for the 
purposes of reopening the claim.  

It is also observed that the April 2008 audiological examiner 
appeared to find the Veteran's reports of current tinnitus 
credible, because she rendered an opinion regarding the 
relative probability that tinnitus was related to service.  
The evidence considered by VA at the time of the August 2006 
rating decision did not show that the Veteran had been 
diagnosed with tinnitus.  
     
Thus, in summary, the evidence associated with the claims 
folder since the August 2006 denial may be considered new 
because it was not before VA at the time of that decision, 
and the evidence discussed above is also material because it 
does relate to a previously unestablished fact necessary to 
substantiate the Veteran's claim.  Particularly, this 
evidence shows that the Veteran has current tinnitus.  
Accordingly, because the Board has determined that new and 
material evidence has been presented, the Veteran's claim of 
entitlement to service connection for tinnitus is reopened.  
Moreover, because no additional development is needed, the 
Board may proceed to adjudicate the merits of the claim.     

Service Connection for Tinnitus - Merits

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although we have an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Service connection may be granted for disability or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a).  As a general matter, 
service connection for a disability on the basis of the 
merits of such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served 
ninety days or more of active service, and certain chronic 
diseases, such as organic diseases of the nervous system 
(e.g., tinnitus), become manifest to a degree of 10 percent 
or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide 
an eye-witness account of an individual's visible symptoms.  
See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms).
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
In the present case, the Veteran essentially contends that 
his current tinnitus was caused by acoustic trauma sustained 
during his period of active service in the Republic of 
Vietnam while serving as a bulldozer operator.    
	
The evidentiary record sufficiently establishes a current 
diagnosis of tinnitus.  Specifically, the Veteran told the 
April 2008 examining audiologist that he had constant ringing 
in his ears (i.e., tinnitus).  The Veteran himself has also 
submitted written statements during the course of this 
claim/appeal wherein he has indicated that he currently has 
tinnitus.  See, e.g., the letter written by his former 
representative dated in December 2007.  The Veteran is 
considered competent to report the presence of tinnitus and 
there is no indication from the record that his account of 
current tinnitus is not credible.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation").  

Also, there is no indication that the April 2008 examining 
audiologist did not find the Veteran's account of current 
tinnitus credible, as she included his report of tinnitus in 
the diagnosis portion of the examination report.  

Thus, for the purpose of the present decision, the current 
existence of tinnitus is established.  Because the competent 
evidence establishes that the Veteran has a current diagnosis 
of tinnitus, the Board will next consider whether the 
evidentiary record supports in-service incurrence.

The Board observes that the Veteran's DD Form 214 and service 
personnel records identify his military occupational 
specialty (MOS) as a tractor operator from December 1968 to 
September 1969, which was during his period of Vietnam 
service.  In addition, he has competently reported having 
been exposed to loud noise during his period of service and 
his competent lay account of exposure to loud noise is 
consistent with the circumstances of his service, and is 
deemed credible.  

However, after careful consideration of the evidentiary 
record, the evidence does not show that his current tinnitus 
is related to the Veteran's military service, to include any 
acoustic trauma sustained therein.  

Although he certainly experienced significant noise exposure 
in service, the STRs are devoid of any complaints, findings, 
or treatment for tinnitus.  The records further show that the 
Veteran specifically denied having ear, nose, and throat 
trouble at the time of the August 1969 separation 
examination.  Such evidence militates against the Veteran's 
assertion that tinnitus was present in service, providing 
limited evidence against this claim.   

In addition, the Board notes that the first mention of 
tinnitus which can be found in the evidentiary record is in 
the Veteran's June 2006 claim for compensation benefits, the 
VA Form 21-526, which was filed approximately 37 years after 
his release from active service.  In his claim, the Veteran 
reported that tinnitus had its onset in 1970 and he had had 
no treatment for the disorder.  

The passage of many years between discharge from active 
service and the medical documentation or personal complaints 
of a claimed disability is evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Further, and most importantly, the Veteran has offered 
inconsistent accounts of when his tinnitus began.  As noted 
above, he initially reported in his June 2006 claim that 
tinnitus began in 1970, which could be anytime from a few 
months to over one year after his separation from active 
military service.  In the letter written by the physician's 
assistant from the private otolaryngology clinic dated in 
November 2007, it is noted that the Veteran appears to have 
reported that he first noticed hearing problems after his 
tour of duty in the Republic of Vietnam, which progressively 
worsened over the years.  It is notable that the Veteran 
served in Vietnam from September 11, 1968 to August 25, 1969 
and separated from active service on September 5, 1969.  
However, he later told the April 2008 VA audiological 
examiner that the ringing in his ears started during his 
military service after he drove over landmines with a bull 
dozer.  (Emphasis added.)     

As stated above, the Veteran's own statements contemporaneous 
to service, wherein he denied having ear trouble as discussed 
above, appear to contradict his assertion that ringing in the 
ears began in service, and there is no support in the record 
for his assertion that ringing in the ears began 
approximately one year after discharge.   Because the Veteran 
has offered inconsistent statements regarding the onset of 
his tinnitus, the Board does not find his statements 
asserting a continuity of symptomatology either since service 
or beginning in the year following service credible.  
Consequently, his statements lack probative value.  

It is further noted that there is no competent medical 
opinion of record to support the Veteran's claim.  In this 
regard, the Board notes that the April 2008 VA audiological 
examiner concluded that tinnitus was less likely than not 
caused by or related to the Veteran's military service.  The 
examiner reasoned that the Veteran's STRs did not contain any 
complaints of tinnitus or any ear-related complaints, there 
was no evidence of hearing loss at separation, there were no 
complaints of tinnitus during active duty or soon thereafter.  
She further explained that there was occupational noise 
exposure both before and after service and the only evidence 
of tinnitus starting after service was the Veteran's report 
approximately 39 years after service.  Thus, the examiner 
considered the Veteran's history of noise exposure in 
service, his pre- and post-service occupational noise 
exposure, and the lack of documentation for tinnitus both in 
service and for nearly four decades thereafter and did not 
find that a nexus relationship between service and his 
current tinnitus existed.  

In addition, while the examiner considered the Veteran's 
competent lay account of a continuity of symptomatology since 
service, the Board notes that the examiner clearly did not 
find the Veteran's report credible upon consideration of the 
evidentiary record as a whole.  

In evaluating the opinion provided by the April 2008 VA 
audiological examiner, the Board notes that the examiner 
provided a thorough rationale based on examination, interview 
of the Veteran, and review of the documentation in the claims 
folder.  She also has specialized expertise in the area of 
auditory disorders, and had sufficient facts and data on 
which to base the opinion.  Consequently, the Board affords 
the opinion significant probative value.

While the Board recognizes that, in the November 2007 letter, 
the physician's assistant at the private otolaryngology 
clinic referenced the Veteran's report of having experienced 
a significant loud noise exposure during his Vietnam service 
and wrote that the contour of the Veteran's audiogram 
suggested that his hearing problems resulted from noise 
damage, he did not specifically link the Veteran's tinnitus 
to in-service noise exposure or noise damage as a result of 
his period of active military service.  Thus, the opinion has 
no probative value in resolving the question as to whether 
tinnitus is related to active military service.  It does not 
support, nor refute, this claim.  

Thus, in summary, the most probative evidence shows that 
tinnitus manifested years after discharge and is not 
otherwise related to active service, to include acoustic 
trauma sustained therein.  There is no competent medical 
opinion linking the Veteran's tinnitus to service and the 
Veteran's statements must be found to be outweighed by 
significant evidence against this claim.  Consequently, the 
preponderance of the evidence weighs against the claim and 
service connection for tinnitus is denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), reasonable doubt is to 
be resolved in the claimant's favor in cases where there is 
an approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the 
evidence, however, is against the Veteran's claim in this 
case, and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Higher Initial Evaluation for PTSD 

The Veteran seeks entitlement to an initial evaluation higher 
than 10 percent for his service-connected PTSD.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates the assignment of staged 
ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Under the General Rating Formula for Mental Disorders, a 30 
percent rating reflects evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.   

A 50 percent rating is prescribed when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.    

A 70 percent rating is warranted when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.    

A 100 percent rating requires evidence of total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.    

After careful review of the record, the Board resolves 
reasonable doubt in the Veteran's favor and finds that the 
disability picture associated with his service-connected PTSD 
more closely approximates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
psychiatric symptomatology such that the next higher rating 
of 30 percent is warranted for the entire appeal period for 
reasons explained below.  

The Board recognizes that there is no evidence showing that 
the Veteran has demonstrated, at any time relevant to the 
claim/appeal period, mild memory loss.  For example, the May 
2007 VA PTSD examiner specifically wrote that the Veteran's 
memory appeared to be grossly intact within the context of 
the interview.  

There is also somewhat conflicting evidence regarding whether 
the Veteran has exhibited depressed mood related to PTSD.  
While the private psychologist who evaluated the Veteran in 
August 2006 wrote that he frequently suffered from 
depression, the May 2007 VA PTSD examiner wrote that the 
Veteran had only mild to transient depressive symptomatology 
and the Veteran acknowledged at the November 2007 VA 
examination only occasional feelings of depression.  

However, the Board notes that the evidence shows that the 
Veteran experiences anxiety related to his PTSD.  The Veteran 
competently reported that he experiences panic attacks due to 
his service-connected psychiatric disability in an August 
2006 statement.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).   He has also objectively demonstrated 
anxiety at each of the psychological evaluations conducted 
during the claim/appeal period.  The Board finds this 
evidence to be of significant probative value.  

In addition, the evidence of record indicates that the 
Veteran has some suspiciousness as a result of his PTSD.  The 
Veteran has frequently told examiners that he is anxious 
uncomfortable in crowded places and when Asians are present.  

The evidence of record further reveals that the Veteran has 
chronic sleep impairment related to PTSD.  Although the May 
2007 VA PTSD examiner attributed the Veteran's sleep problems 
to sleep apnea or alcohol consumption, the Veteran has 
repeatedly told examiners that he has nightmares of traumatic 
experiences from Vietnam and several examiners have found his 
statement credible.  For example, the Veteran told the 
November 2007 VA PTSD examiner that he had nightmares six to 
seven times per month.  The private psychologist also wrote 
that the Veteran had trouble sleeping due to his PTSD.    

Moreover, the Board notes that both the May 2007 and November 
2007 VA mental disorders examiner assigned a Global 
Assessment of Functioning (GAF) score of 70 after examination 
and interview of the Veteran and review of the claims folder.  
It is noted that the private psychologist did not assign a 
numerical GAF score in assessing the Veteran's level of 
functioning.  However, in both reports, she wrote that the 
Veteran's highest level of functioning in the past year was 
fair to good.  

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  GAF scores ranging from 
61 to 70 reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and has 
some meaningful interpersonal relationships.  

On the one hand, the Board observes that the November 2007 VA 
examiner noted that there was minimal impact at this time on 
both the Veteran's social and occupational functioning due to 
his psychiatric disability.  However, the GAF scores assigned 
by the VA PTSD examiners, as well as the description provided 
by the private psychologist, considered together with the 
overall record as discussed above suggests a level of 
impairment due to PTSD that, when giving the Veteran the 
benefit of the doubt, may more closely approximate the 
schedular criteria for the assignment of a 30 percent 
disability rating.

Thus, for the foregoing reasons, the Board concludes that 
evidence for and against the assignment of an increased 
rating of 30 percent for PTSD is at least in approximate 
balance and resolves reasonable doubt in favor of the Veteran 
in finding that his service-connected psychiatric disability 
more closely approximates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks for the 
entire appeal period.  38 C.F.R. §§ 4.3, 4.7.  Thus, no 
staged rating is warranted.  

In making the above determination, the Board has considered 
whether the Veteran is entitled to the next higher rating of 
50 percent for his service-connected PTSD.  However, the 
disability picture as shown by the evidence does not support 
the assignment of a 50 percent rating.  

While the record shows that the Veteran has some disturbance 
of mood as described above, there is no indication of 
disturbance of motivation at any time during the claim/appeal 
period.  For example, the Veteran reported at the November 
2007 VA PTSD examination that he spends time farming from May 
to August and even helps others with their farming needs.  He 
similarly reported that he spent a good deal of time in the 
summer with his hay crop at the May 2007 PTSD examination.  
The Veteran's own statements do not suggest a disturbance of 
motivation.  Also, as noted by the May 2007 VA PTSD examiner, 
the Veteran had a good employment record over the years.  In 
this regard, it is notable that the Veteran used to work as a 
truck driver for many years but reported at the November 2007 
PTSD examination that he no longer works due to hip problems 
(not PTSD).  
  
In addition, while the Veteran has experienced some 
difficulty in establishing and maintaining effective social 
relationships in the past as evidence by his six marriages, 
there is no indication that the Veteran has had difficulty in 
establishing and maintaining effective social relationships 
at any time relevant to the current claim/appeal period.  
Indeed, he told the private psychologist in August 2006 that 
he believed that his recent marriage, that had begun a few 
years before, would last.  He also reported at the November 
2007 VA PTSD examination that he met with friends for coffee 
every morning, had a variety of friends that he saw on a 
regular basis for socialization, and was satisfied with his 
marriage and family as well as his active social life.  It is 
notable that the examiner also commented that the Veteran 
clearly enjoyed being social with others.  

Further, there is no indication of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; or impaired abstract thinking at any time 
relevant to the claim/appeal period.  
  
Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, after careful review of the available 
diagnostic codes and the evidence of record, the Board finds 
there are no other codes that provide a basis to assign a 
higher schedular evaluation for the Veteran's claimed 
psychiatric disability.     

The Board has further considered whether the Veteran's PTSD 
warrants referral for consideration of a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b); see Barringer v. 
Peake, 22 Vet. App. 242 (2008).  However, after review of the 
record, the Board finds that any limitations on the Veteran's 
employability due to his service-connected psychiatric 
disability have been contemplated in the currently assigned 
30 percent disability rating under DC 9411.  The evidence 
does not reflect that the Veteran's claimed disability has 
necessitated any frequent periods of hospitalization or 
caused marked interference with employment at any time 
relevant to the claim/appeal period.  The record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant consideration of the assignment of an extraschedular 
rating.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant. The claimant must also be notified of 
what constitutes both "new" and "material" evidence to 
reopen the previously denied claim. The Court further held 
that, in the context of a claim to reopen, VA look at the 
bases for the denial in the prior decision and describe what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
Veteran nor his attorney has alleged any prejudicial or 
harmful error in VCAA notice.

In regard to the Veteran's requests to reopen the previously 
disallowed claims involving hearing loss and tinnitus, the 
Board finds the Veteran's claims to be reopened by way of the 
submission of new and material evidence for reasons explained 
in greater detail below.  Thus, the Board finds that any 
possible errors on the part of VA that may exist in 
fulfilling its duties under the VCAA are rendered moot, even 
under Kent.

In regard to the reopened tinnitus claim, the Board concludes 
that the Veteran was provided with adequate VCAA notice by 
way of the January 2008 VCAA notice letter, as explained 
below. 

Specifically, in the January 2008 letter, the RO apprised the 
Veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence VA 
would attempt to obtain on his behalf.  In this regard, the 
RO advised him of what the evidence must show to establish 
entitlement to service connected compensation benefits for 
his claimed disorder, advised him that VA needed evidence 
showing that he had tinnitus, and described the types of 
information and evidence that he needed to submit to 
substantiate his claim.  The RO also explained what evidence 
VA would obtain and would make reasonable efforts to obtain 
on the Veteran's behalf.  

In particular regard to the Dingess requirements, the Board 
notes that the RO provided the Veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date once service 
connection was established, in the January 2008 VCAA notice 
letter.  

Although the January 2008 letter was not sent prior to the 
initial denial of the claim, such timing defect was remedied 
by providing adequate notice in said letter followed by 
readjudication of the claim in August 2008.  

In view of the foregoing, the Board finds that the RO 
effectively satisfied the notice requirements of the VCAA 
with respect to issue of service connection for tinnitus in 
the January 2008 notice letter.

In regard to the Veteran's PTSD claim, the Board initially 
notes that the Veteran is challenging the initial rating 
assigned for his service-connected PTSD following the grant 
of service connection in the January 2008 rating decision.  
The Board notes that the Federal Circuit has held that once 
service connection is granted, the claim has been 
substantiated and additional notice is not required.  
Furthermore, any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see 
also Sutton v. Nicholson, 20 Vet. App. 419 (2006). 

Notwithstanding the above, the Board observes that the RO 
advised the Veteran how VA determines the disability rating 
and included a thorough description of the types of 
information and evidence that the Veteran may provide VA in 
support of the assignment of a disability rating once service 
connection has been established in the January 2008 VCAA 
notice letter, which was issued in connection with his 
application to reopen a previously denied service connection 
claim for PTSD.  Also, the January 2009 SOC included the 
rating criteria pertinent to his claimed psychiatric 
disability.  

Furthermore, the Veteran has been provided with ample 
opportunity to submit evidence and argument in support of his 
claim and to participate effectively in the processing of his 
claim for a higher initial rating during the course of this 
appeal.  

Moreover, the record reflects that the Veteran has been 
provided with a copy of the above rating decision, and the 
August 2008 and January 2009 SOCs, which include discussions 
of the facts of the claims adjudicated herein, pertinent laws 
and regulations, notification of the bases for the decisions, 
and a summary of the evidence considered to reach the 
decisions.  

In consideration of the foregoing, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a mental disorders examination in connection 
with his claim in May and November of 2007.  The examination 
reports have been reviewed and include all relevant findings.  
Both the May 2007 VA PTSD examiner as well as the November 
2007 VA PTSD examiner confirmed review of the claims folder 
prior to the examination in the reports.  

While the Board notes that the examination reports are 
approximately two and a half to three years old, neither the 
Veteran nor his attorney has indicated that the Veteran's 
condition has worsened since the 2007 PTSD examinations or 
that the findings contained in the reports, and in other 
evidence of record, do not accurately reflect the current 
severity of the Veteran's psychiatric disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, 
the Board finds that the examination reports are adequate for 
rating purposes in this case.  

Also, treatment records adequately identified as relevant to 
the Veteran's claims have been obtained and are associated 
with the claims folder.  The Board also notes that private 
psychological and audiological evaluations are included in 
the record.   

Although the Veteran has reported receipt of Social Security 
benefits and it does not appear that records from the Social 
Security Administration (SSA) pertaining to the Veteran's 
award of benefits are included in the claims folder, such 
records are not necessary in this case as they are not deemed 
relevant to the issues adjudicated herein.  Specifically, the 
Veteran stated at the November 2007 PTSD examination that his 
income stems from his Social Security, explaining that no 
longer works as a trucker due to unrelated hip problems.  It 
is also noted in the August 2009 respiratory examination that 
the Veteran had been "retired" since 2005 because he was 
eligible by age or duration of work.  He made no mention of 
any of the disorders or disabilities at issue.  SSA records 
in which the Veteran retired due to his age are not relevant 
to this case.  The Board makes the factual determination that 
SSA records are not relevant in this case and no rational 
purpose would be served in remanding this case to the RO for 
these records.  Thus, in light of the foregoing, a remand to 
obtain the records is not warranted.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (holding that a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran).

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claims adjudicated herein.  In view of 
the foregoing, the Board will proceed with appellate review.  

ORDER

New and material evidence has been presented, and the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened.  

New and material evidence has been presented, and the 
Veteran's claim of entitlement to service connection for 
tinnitus is reopened.  

Service connection for tinnitus is denied.  

Entitlement to an initial disability evaluation of 30 percent 
for service-connected PTSD is granted for the entire 
claim/appeal period, subject to the laws and regulations 
governing the payment of monetary awards.  


REMAND

For reasons explained above, the Board has now found the 
Veteran's claim of service connection for bilateral hearing 
loss to be reopened by way of the submission of new and 
material evidence.  After careful review of the evidence, 
however, the Board also finds that additional development is 
needed before the Board may proceed to evaluate the Veteran's 
claim on the merits.  Also, additional development is needed 
with respect to the Veteran's claim for sleep apnea, for 
reasons explained below.    

The record reflects that the Veteran was provided with a VA 
audiological examination in April 2008 in connection with his 
claim.  At that time, the examining audiologist concluded 
that military service did not cause the Veteran's hearing 
loss in either ear because he had documented normal hearing 
at separation.  

However, VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  

The Board notes that a physician's assistant, in the November 
2007 letter from a private otolaryngology clinic, suggested 
that the Veteran's hearing loss is the result of noise 
damage.  While the Veteran has had post-service noise 
exposure, STRs also indicate that the Veteran had noise 
exposure during his tour of duty in the Republic of Vietnam.  

Because the April 2008 VA audiological examiner did not 
address adequately the question of whether the Veteran's in-
service noise exposure was related to the development of 
hearing loss after service, the opinion is not adequate and a 
remand to obtain a supplemental medical nexus opinion based 
on review of the claims folder in connection with the 
Veteran's hearing loss claim is warranted.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination, it must 
provide an adequate one).  

In regard to sleep apnea, the Board notes that the August 
2009 respiratory examiner concluded that the Veteran had 
severe obstructive sleep apnea syndrome that was not the 
direct result of his PTSD but probably had its onset during 
his military service.  She explained that the Veteran had a 
positive report of "frequent trouble sleeping" on an 
undated report of medical history showing active duty status 
for 2 years and 5 months.  She also wrote that the Veteran 
told her that the guys told him that he was a heavy snorer.  

In the September 2009 SOC, the DRO rejected the opinion by 
the respiratory examiner noting that the examiner 
misinterpreted the health history the Veteran completed after 
his active duty on which he stated that he had difficulty 
sleeping to be indicative of sleep apnea during service.  The 
DRO further explained that the document on which the examiner 
based her opinion was completed by the Veteran while he was 
serving in the National Guard following his discharge from 
active duty and may not serve as a basis for establishing 
service connection.  

The Board has considered the DRO's reasoning for rejecting 
the respiratory examiner's opinion relating the Veteran's 
sleep apnea to service.  While the examiner considered the 
document referenced by the RO that was completed by the 
Veteran after active service in rendering her opinion, it is 
noted that she also considered the Veteran's competent report 
that the guys told him that he was a heavy snorer in service 
to arrive at her conclusion.  It is unclear whether 
consideration of the Veteran's competent lay statement, 
alone, would alter the examiner's opinion.

In light of the foregoing, the Board finds that the August 
2009 respiratory examiner's opinion is inadequate.  Thus, a 
remand for to obtain a supplemental medical nexus opinion 
based on review of the claims folder in connection with the 
Veteran's sleep apnea claim is also warranted.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination, it must 
provide an adequate one).  
 
Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a supplemental opinion or, 
if deemed necessary, schedule the Veteran 
for an appropriate examination for his 
claimed hearing loss disorder.  The claims 
file, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 

a.  Based on review of the claims folder 
and examination and interview of the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50 
percent degree of probability) that any 
identified current hearing loss is related 
to active military service, to include any 
acoustic trauma or symptomatology shown 
therein; or whether such a relationship to 
service based on causation, or aggravation 
is unlikely (i.e., a probability of less 
than 50 percent.)

b.  The examiner should discuss evidence 
contained in the Veteran's STRs and post-
service lay and medical evidence as well as 
any medical principles in support of his or 
her conclusions.  The examiner should also 
discuss the November 2007 letter from the 
private otolaryngology clinic.   

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

e.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes 
relating to guesses or judgment based upon 
speculation, the reviewer/examiner should 
clearly and specifically so specify in the 
report, and explain why this is so.

2.  Arrange for a supplemental opinion or, 
if deemed necessary, schedule the Veteran 
for an appropriate examination for his 
sleep apnea disorder.  The claims file, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail.  The RO 
should provide appropriate clarification 
for the examiner regarding the Veteran's 
dates of active service and any documents 
relevant to the rendering of his or her 
opinion.  

a.  Based on review of the claims folder 
and examination and interview of the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50 
percent degree of probability) that any 
identified current sleep apnea is related 
to his period of active military service, 
to include any symptomatology therein; or 
whether such a relationship to service 
based on causation, or aggravation is 
unlikely (i.e., a probability of less than 
50 percent.)

b.  The examiner should discuss evidence 
contained in the Veteran's STRs and post-
service lay and medical evidence as well as 
any medical principles in support of his or 
her conclusions.    

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

e.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes 
relating to guesses or judgment based upon 
speculation, the reviewer/examiner should 
clearly and specifically so specify in the 
report, and explain why this is so.

3.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his attorney 
should be provided with a Supplemental 
Statement of the Case and given an 
appropriate period of time for response.  
The case should then be returned to the 
Board, if in order.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


